DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15,21-25 in the reply filed on 02/04/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 13 “further comprising a doped well structure including dopants of the first conductivity type at a greater atomic concentration than the substrate semiconductor layer and laterally surrounding a region of the lower transfer gate electrode portion that is not adjoined to the floating diffusion region” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al (US Pub No. 20190355778).

 	With respect to claim 1, Zheng et al discloses a photodetector (103,105,Fig.1), wherein the photodetector comprises: a substrate semiconductor layer (103,Fig.1) having a doping of a first conductivity type; a second-conductivity-type photodiode layer that forms a p-n junction with the substrate semiconductor layer (105,Fig.1); a floating diffusion region (FD,Fig.1) that is laterally spaced from the second-conductivity-type photodiode layer (Fig.1); and a transfer gate electrode (109,Fig.1) including a lower transfer gate electrode portion (in contact with 117,Fig.1) that is formed within the substrate semiconductor layer and located between the second-conductivity-type photodiode layer and the floating diffusion region (Fig.1).

 	With respect to claim 2, Zheng et al discloses  the photodetector comprises a trench located within the substrate semiconductor layer (where trench portion of 109 is formed, Fig.1) and vertically extending from a front-side horizontal surface of the substrate semiconductor layer toward a backside horizontal surface of the substrate semiconductor layer (Fig.1); and the lower transfer gate electrode portion is located within the trench (Fig.1).

 	With respect to claim 3, Zheng et al discloses wherein the trench has a greater depth than a vertical thickness of the floating diffusion region (Fig.1). 

 	With respect to claim 4, Zheng et al discloses wherein the transfer gate electrode comprises an upper transfer gate electrode portion located over the substrate semiconductor layer (Fig.1) and having a greater lateral extent than the lower transfer gate electrode portion (the portion in the susbtrate,Fig.1).

 	With respect to claim 5, Zheng et al discloses wherein a peripheral region of the upper transfer gate electrode portion has an area overlap with a peripheral region of the floating diffusion region (upper right portion of 109,Fig.1) in a plan view along a direction that is perpendicular to a front-side horizontal surface of the substrate semiconductor layer (Fig.1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (US Pub No. 20190355778), in view of Togashi (US Pub No. 20120217558).

 	With respect to claim 6, Zheng et al discloses lower transfer gate is within a trench (Fig.1). However, Zheng et al does not explicitly disclose wherein the lower transfer gate electrode portion is located within a moat trench that laterally surrounds the second-conductivity-type photodiode layer. On the other hand, Togashi discloses the lower transfer gate electrode portion (26-3,Fig.4C) is located within a moat trench that laterally surrounds the photodiode layer (23,Fig.4C). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Zheng et al according to the teachings of Togashi such that gate completely surrounds the photodiode region in order to create a boundary between the pixels.

 	With respect to claim 7, Togashi et al discloses wherein the lower transfer gate electrode portion (bottom of 26-3) comprises a planar bottom surface (Fig.4C) having an inner periphery (left corner,Fig.4C) and an outer periphery (right corner,Fig.4C) that laterally surround the second-conductivity-type photodiode layer (Fig.4C) at a same depth from a front-side horizontal surface of the substrate semiconductor layer (Fig.4C).

  	With respect 24, Zheng et al discloses wherein the lower transfer gate is within a trench (Fig.1). However, Zheng et al does not explicitly disclose wherein the lower transfer gate electrode portion is located within a moat trench that laterally surrounds the second-conductivity-type photodiode layer. On the other hand, Togashi discloses the lower transfer gate electrode portion (26-3,Fig.4C) is located within a moat trench that laterally surrounds the photodiode layer (23,Fig.4C). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Zheng et al according to the teachings of Togashi such that gate completely surrounds the photodiode region in order to create a boundary between the pixels.



Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (US Pub No. 20190355778), in view of Togashi (US Pub No. 20120217558), in view of Machida (PCT/JP2019/028494).


 	With respect to claim 8, the arts cited above do not explicitly disclose wherein the lower transfer gate electrode portion comprises a castellated bottom region having multiple bottom surface segments that are adjoined to one another by vertical sidewalls of the lower transfer gate electrode portion. On the other hand, Machida discloses wherein the lower transfer gate electrode portion (lower portion of 52,Fig.4) comprises a castellated bottom region (Fig.4) having multiple bottom surface segments (Fig.4) that are adjoined to one another by vertical sidewalls of the lower transfer gate electrode portion (Fig.4). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that a castellated bottom region having multiple bottom surface segments that are adjoined to one another by vertical sidewalls of the lower transfer gate electrode portion, in order to increase the contact area to improve the operation of the device.

 	Claims 9, 14-15, 21-23,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (US Pub No. 20190355778).

 	With respect to claim 9, Zheng et al does not explicitly disclose further comprising at least one additional floating diffusion region that is laterally spaced from the floating diffusion region and is laterally spaced from the second-conductivity-type photodiode layer. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that at least one additional floating diffusion region that is laterally spaced from the floating diffusion region and is laterally spaced from the second-conductivity-type photodiode layer, in order to increase the charge transfer from the photodiode.




 	With respect to claim 14, Zheng et al discloses a plurality of pixels (Fig.3) located on a substrate semiconductor layer (103,101) having a doping of a first conductivity type (103 has N type,Fig.1), wherein each pixel within the plurality of pixels comprises a photodetector circuit (Fig.1B) that includes a photodetector (203,Fig.1B) and a sensing circuit (the rest of Fig.1B), wherein each photodetector comprises: a second-conductivity-type photodiode layer (105,Fig.1) that forms a p-n junction with the substrate semiconductor layer (Fig.1); a floating diffusion region (FD,Fig.1) that is laterally spaced from the second-conductivity-type photodiode layer and located on a front-side horizontal surface of the substrate semiconductor layer (Fig.1); and
a transfer gate electrode (109,Fig.1) including a lower transfer gate electrode portion (in the trench,Fig.1) that is formed within the substrate semiconductor layer and located between the second-conductivity-type photodiode layer and the floating diffusion region (Fig.1). However, Zheng et al does not explicitly disclose and wherein each pixel within the plurality of pixels comprises a respective optics assembly located on the substrate semiconductor layer and configured to direct incoming light to a respective one of the p-n junctions of the photodetectors. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Zheng et al such that each pixel within the plurality of pixels comprises a respective optics assembly located on the substrate semiconductor layer and configured to direct incoming light to a respective one of the p-n junctions of the photodetectors, in order to be able to process plurality of light colors.

 	With respect to claim 15, Zheng et al  further comprising a trench located within the substrate semiconductor layer (Fig.1) and vertically extending from the front-side horizontal surface of the substrate semiconductor layer toward the backside horizontal surface (Fig.1) of the substrate semiconductor layer (Fig.1), wherein each of the lower transfer gate electrode portions is located within a respective one of the plurality of trenches (Fig.1). However, Zheng et al does not explicitly discloses a plurality of trenches. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Zheng et al such that there would be plurality of trenches, in order to be able to process different wavelength of light. 

 	With respect to claim 21, Zheng et al discloses a substrate semiconductor layer (101,103,Fig.1) having a doping of a first conductivity type (the portion of 103,Fig.1); a second-conductivity-type photodiode layer (105,Fig.1) that forms a p-n junction with the substrate semiconductor layer (Fig.1); a floating diffusion region (FD,Fig.1)that is laterally spaced from the second-conductivity-type photodiode layer (Fig.1) and located on a front-side horizontal surface of the substrate semiconductor layer (fig.1); a transfer gate electrode (109,Fig.1) including a lower transfer gate electrode portion located within the substrate semiconductor layer (Fig.1) and between the second-conductivity-type photodiode layer and the floating diffusion region (Fig.1). However, Zheng et al does not explicitly disclose an optics assembly located on a backside horizontal surface of the substrate semiconductor layer and configured to direct incoming light to a respective one of the p-n junctions of the photodetectors. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Zheng et al such that each pixel within the plurality of pixels comprises a respective optics assembly located on the substrate semiconductor layer and configured to direct incoming light to a respective one of the p-n junctions of the photodetectors, in order to be able to process plurality of light colors.

 	With respect to claim 22, Zheng et al discloses a trench located within the substrate semiconductor layer and vertically extending from the front-side horizontal surface of the substrate semiconductor layer toward the backside horizontal surface of the substrate semiconductor layer (Fig.1), wherein the lower transfer gate electrode portions is located within the trench (Fig.1).

 	With respect to claim 23, Zheng et al discloses wherein the transfer gate electrode comprises an upper transfer gate electrode portion located over the substrate semiconductor layer (Fig.1) and having a greater lateral extent than the lower transfer gate electrode portion (Fig.1).

 	With respect to claim 25, Zheng et al does not explicitly disclose further comprising at least one additional floating diffusion region that is laterally spaced from the floating diffusion region and is laterally spaced from the second-conductivity-type photodiode layer. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that at least one additional floating diffusion region that is laterally spaced from the floating diffusion region and is laterally spaced from the second-conductivity-type photodiode layer, in order to increase the charge transfer from the photodiode.


Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895